                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

HENRY CHRISTOPHER GONZALES,

                     Plaintiff,

v.                                                               No. CV 18-1208 CG

ANDREW SAUL,
Commissioner of the
Social Security Administration,

                     Defendant.

                         MEMORANDUM OPINION AND ORDER

       THIS MATTER is before the Court on Plaintiff Henry Christopher Gonzales’

Motion to Reverse and Remand to Agency for Rehearing, with Supporting

Memorandum (the “Motion”), (Doc. 17), filed June 18, 2019; Defendant Commissioner

Andrew Saul’s Brief in Response to Plaintiff’s Motion to Reverse and Remand the

Agency’s Administrative Decision (the “Response”), (Doc. 21), filed September 18,

2019; and Mr. Gonzales’ Reply in Suport of Motion to Remand (the “Reply”), (Doc. 22),

filed October 2, 2019.

       Mr. Gonzales filed an application for disability insurance benefits on October 21,

2015, and for supplemental security income on June 19, 2017. (Administrative Record

“AR” 156, 170). Mr. Gonzales’ claim for supplemental security income was

subsequently approved and, as a result, the only issue presently before the Court is his

application for disability insurance benefits. (AR 29-30). In his application for disability

insurance benefits, Mr. Gonzales alleged disability beginning August 3, 2013. (AR 156).

Mr. Gonzales claimed he was limited in his ability to work due to a hernia, torn tissue in

his right knee, and high blood pressure. (AR 195).

                                              1
      Mr. Gonzales’ application was denied initially on March 2, 2016, and upon

reconsideration on August 9, 2016. (AR 87, 94). At Mr. Gonzales’ request, (AR 100), a

hearing was held on August 11, 2017, before Administrative Law Judge (“ALJ”) Cole

Gerstner, (AR 27). Mr. Gonzales and Nicole B. King, an impartial vocational expert

(“VE”), testified at the hearing and Mr. Gonzales was represented by his attorney, Gary

Martone. (AR 27). On February 12, 2018, the ALJ issued his decision, finding Mr.

Gonzales not disabled at any time between his alleged onset date, August 3, 2013,

through December 31, 2015, the date he was last insured. (AR 22). Mr. Gonzales

requested review by the Appeals Council, (AR 152), which was denied, (AR 1-3),

making the ALJ’s opinion the Commissioner’s final decision for purposes of this appeal.

      Mr. Gonzales, represented by attorney Feliz M. Martone, argues in his Motion

that his residual functional capacity (“RFC”) was incorrectly assessed because the ALJ:

(1) did not properly evaluate Mr. Gonzales’ subjective complaints and testimony, (Doc.

17 at 7-8); (2) erroneously concluded that Mr. Gonzales’ statements were not supported

by evidence in the record and failed to adequately explain his conclusions, id. at 8-11;

and (3) did not properly evaluate Mr. Gonzales’ severe impairment of obesity, id. at 11-

14. The Court has reviewed the Motion, the Response, the Reply, and the relevant law.

Additionally, the Court has meticulously reviewed the administrative record. Because

the ALJ erred in not properly considering Mr. Gonzales’ severe impairment of obesity,

the Court finds that Mr. Gonzales’ Motion should be GRANTED IN PART and this case

REMANDED to the Commissioner for further proceedings consistent with this opinion.




                                            2
     I.        Standard of Review

          The standard of review in a Social Security appeal is whether the

Commissioner’s final decision is supported by substantial evidence and whether the

correct legal standards were applied. Maes v. Astrue, 522 F.3d 1093, 1096 (10th Cir.

2008) (citing Hamilton v. Sec’y of Health & Human Servs., 961 F.2d 1495, 1497-98

(10th Cir. 1992)). If substantial evidence supports the Commissioner’s findings and the

correct legal standards were applied, the Commissioner’s decision stands and the

plaintiff is not entitled to relief. Langley v. Barnhart, 373 F.3d 1116, 1118 (10th Cir.

2004); Hamlin v. Barnhart, 365 F.3d 1208, 1214 (10th Cir. 2004); Doyal v. Barnhart, 331

F.3d 758, 760 (10th Cir. 2003). The Commissioner’s “failure to apply the correct legal

standards, or to show . . . that she has done so, are also grounds for reversal.” Winfrey

v. Chater, 92 F.3d 1017, 1019 (10th Cir. 1996) (citing Washington v. Shalala, 37 F.3d

1437, 1439 (10th Cir. 1994)). A court should meticulously review the entire record but

should neither re-weigh the evidence nor substitute its judgment for the

Commissioner’s. Langley, 373 F.3d at 1118; Hamlin, 365 F.3d at 1214. A court’s review

is limited to the Commissioner’s final decision, 42 U.S.C. § 405(g), which is generally

the ALJ’s decision, rather than the Appeals Council’s denial of review. O’Dell v. Shalala,

44 F.3d 855, 858 (10th Cir. 1994).

          “Substantial evidence is such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Langley, 373 F.3d at 1118; Hamlin, 365

F.3d at 1214; Doyal, 331 F.3d at 760. An ALJ’s decision “is not based on substantial

evidence if it is overwhelmed by other evidence in the record or if there is a mere

scintilla of evidence supporting it.” Langley, 373 F.3d at 1118; Hamlin, 365 F.3d at 1214.



                                              3
While the Court may not re-weigh the evidence or try the issues de novo, its

examination of the record must include “anything that may undercut or detract from the

ALJ’s findings in order to determine if the substantiality test has been met.” Grogan v.

Barnhart, 399 F.3d 1257, 1262 (10th Cir. 2005). “The possibility of drawing two

inconsistent conclusions from the evidence does not prevent [the ALJ]’s findings from

being supported by substantial evidence.” Lax v. Astrue, 489 F.3d 1080, 1084 (10th Cir.

2007) (citing Zoltanski v. F.A.A., 372 F.3d 1195, 1200 (10th Cir. 2004)).

     II.    Applicable Law and Sequential Evaluation Process

       For purposes of supplemental security income and disability insurance benefits,

a claimant establishes a disability when he is unable “to engage in any substantial

gainful activity by reason of any medically determinable physical or mental impairment

which can be expected to result in death or which has lasted or can be expected to last

for a continuous period of not less than 12 months.” 42 U.S.C. §§ 423(d)(1)(A) (2015),

1382c(a)(3)(A); 20 C.F.R. §§ 404.1505(a), 416.905(a). In order to determine whether a

claimant is disabled, the Commissioner follows a five-step sequential evaluation

process (“SEP”). Bowen v. Yuckert, 482 U.S. 137, 140 (1987); 20 C.F.R. §§ 404.1520,

416.920.

       At the first four steps of the SEP, the claimant bears the burden of showing: (1)

he is not engaged in “substantial gainful activity;” (2) he has a “severe medically

determinable . . . impairment . . . or a combination of impairments” that has lasted or is

expected to last for at least one year; and either (3) his impairment(s) meet or equal one

of the “listings”1 of presumptively disabling impairments; or (4) he is unable to perform



       1.     20 C.F.R. pt. 404, subpt. P, app. 1.
                                             4
his “past relevant work.” 20 C.F.R. §§ 404.1520(a)(4)(i–iv), 416.920(a)(4)(i-iv); see also

Grogan v. Barnhart, 399 F.3d 1257, 1261 (10th Cir. 2005). If the ALJ determines the

claimant cannot engage in his past relevant work, the ALJ will proceed to step five of

the evaluation process. At step five, the Commissioner bears the burden of showing that

the claimant is able to perform other work in the national economy, considering the

claimant’s RFC, age, education, and work experience. Grogan, 399 F.3d at 1261.

     III.   Background

       Mr. Gonzales claimed he was limited in his ability to work due to a hernia, torn

tissue in his right knee, and high blood pressure. (AR 195). At step one, the ALJ

determined that Mr. Gonzales has not engaged in substantial gainful activity since

August 3, 2013, the alleged disability onset date. (AR 15). At step two, the ALJ found

Mr. Gonzales has the following severe impairments: dysfunction of the right knee and

obesity. (AR 15-16). At step three, the ALJ determined that none of Mr. Gonzales’

impairments, solely or in combination, equaled one of the listed impairments in 20

C.F.R. §§ 404.1520(d), 404.1525, and 404.1526. (AR 16).

       At step four, the ALJ found that Mr. Gonzales has the RFC to perform light work

except that he can: lift, carry, push, and pull 20 pounds occasionally and ten pounds

frequently; sit, stand, and/or walk for six hours in an eight-hour workday; occasionally

climb ramps, stairs, ladders, ropes, and scaffolds; and occasionally balance, stoop,

kneel, crouch, and crawl. (AR 17). In formulating Mr. Gonzales’ RFC, the ALJ stated

that he considered Mr. Gonzales’ symptoms and the extent to which those symptoms

can reasonably be accepted as consistent with objective medical and other evidence,

as required by 20 C.F.R. §§ 404.1529 and Social Security Ruling (“SSR”) 16-3p. (AR



                                             5
17). The ALJ also stated that he considered opinion evidence consistent with the

requirements of 20 C.F.R. § 404.1527. Id. The ALJ concluded that some of Mr.

Gonzales’ impairments could be expected to cause his alleged symptoms, but he found

that the intensity, persistence, and limiting effects Mr. Gonzales described were not

entirely consistent with the evidence in the record. (AR 18).

       In evaluating the medical evidence in the record, the ALJ stated that he gave

“some weight” to the opinions of non-examining state agency experts Teresa Fox, M.D.

and Robert Weisberg, M.D. (AR 20). The ALJ explained that the opinions proffered by

the non-examining state agency physicians were generally supported by the record

except for their conclusion that Mr. Gonzales could perform “frequent postural

maneuvers.” Id. In addition, the ALJ assigned “little weight” to the opinion of James H.

Lubowitz, M.D., a private physician that repeatedly treated Mr. Gonzales at the Taos

Orthopedic Institute, PC. (AR 261-71).

       After examining Mr. Gonzales’ medical reports and his testimony at the hearing,

the ALJ found that Mr. Gonzales is unable to perform any of his past relevant work and

proceeded to step five of the SEP. (AR 20). At this step, the ALJ noted that Mr.

Gonzales was 52 years old on the alleged disability onset date and was therefore

classified as an individual “closely approaching advanced age.” (AR 21). The ALJ also

determined that Mr. Gonzales has at least a high school education and is able to

communicate in English. Id.

       Further, the ALJ explained that if Mr. Gonzales had the RFC to perform the full

range of light work, a finding of not disabled would be directed by Medical-Vocational

Rule 202.15. (AR 21-22). However, the ALJ found that Mr. Gonzales’ limitations



                                            6
impeded his ability to perform the full range of light work. Id. The ALJ therefore relied on

the testimony of the VE to determine applicable jobs Mr. Gonzales could perform in the

national economy. (AR 21). The ALJ noted that the VE testified at the hearing that an

individual with Mr. Gonzales’ same age, education, work experience, and RFC could

perform the jobs of pantry cook, short order cook, meal cook, assembler, finish

inspector, and electronics assembler. Id. After finding the VE’s testimony consistent with

the Dictionary of Occupational Titles, the ALJ adopted the testimony of the VE and

concluded that, because Mr. Gonzales is capable of performing work existing in

significant numbers in the national economy, he is not disabled pursuant to 20 C.F.R.

§§ 404.1520(g). (AR 22).

    IV.    Analysis

       Mr. Gonzales presents three arguments in his Motion before the Court. First, Mr.

Gonzales contends the ALJ improperly evaluated his subjective complaints of pain and

his self-prescribed symptoms outlined in his function report and further articulated at the

hearing. (Doc. 17 at 7-8). Second, Mr. Gonzales alleges the ALJ erroneously concluded

that his statements were inconsistent with the evidence and failed to link his findings to

evidence in the record. Id. at 8-10; (Doc. 22 at 1). Finally, Mr. Gonzales argues the ALJ

failed to properly evaluate his severe impairment of obesity and did not discuss the

limitations caused by obesity in his decision. (Doc. 17 at 9-14).

       In response, the Commissioner argues the ALJ’s explanation that the objective

medical evidence contradicted Mr. Gonzales’ subjective complaints was legally

sufficient. (Doc. 21 at 15-18). Next, the Commissioner summarizes the ALJ’s reliance

on different medical evidence that was used to support his finding that Mr. Gonzales is



                                             7
not disabled. Id. at 12. The Commissioner then attempts to draw parallels between the

ALJ’s recitation of Mr. Gonzales’ medical history and his conclusions supporting the

RFC assessment. Id. Lastly, the Commissioner argues that after finding Mr. Gonzales’

obesity was a severe impairment, the ALJ sufficiently considered his obesity and utilized

Mr. Gonzales’ medical history and treatment reports as evidence to support his

conclusion. Id. at 13.

       A. The ALJ’s Consideration of Subjective Complaints

       Even if no treating physician diagnoses the claimant with disabling pain, the ALJ

must still weigh non-medical objective and subjective testimony of pain alongside the

medical evidence. Kepler v. Chater, 68 F.3d 387, 390 (10th Cir. 1995). This does not

require a “formulaic expression” or a “formalistic factor-by-factor recitation” of the

evidence. White v. Barnhart, 287 F.3d 903, 909 (10th Cir. 2001). Rather, the ALJ must

“set[] forth the specific evidence he relies on in evaluating the claimant’s credibility.”

Keyes-Zachary v. Astrue, 695 F.3d 1156, 1167 (10th Cir. 2012); see also White, 287

F.3d at 909 (explaining that an ALJ must provide an “objectively reasonable explanation

over mere intuition” when reaching a conclusion on a claimant’s credibility).

       In deciding whether the evidence supports a finding of disabling pain, the ALJ

must consider: “(1) whether the Claimant established a pain‐producing impairment by

objective medical evidence; (2) if so, whether there is a “loose nexus” between the

proven impairment and the Claimant’s subjective allegations of pain; and (3) if so,

whether, considering all the evidence, both objective and subjective, Claimant’s pain is

in fact disabling.” Kepler, 68 F.3d at 390 (quoting Luna v. Bowen, 834 F.2d 161 (10th

Cir. 1987)). Indeed, after the ALJ determines that “objective medical evidence showed



                                              8
that [the] claimant had a[n injury] producing pain, the ALJ was required to consider [the

claimant’s] assertions of severe pain and to decide whether he believed them.” Kepler,

68 F.3d at 391 (quoting Thompson v. Sullivan, 987 F.2d 1482, 1489 (10th Cir. 1993)

(internal quotations and brackets omitted)).

       To determine the credibility of the claimant’s testimony about pain, the ALJ

should consider factors such as: “the levels of medication and their effectiveness, the

extensiveness of the attempts (medical or nonmedical) to obtain relief, the frequency of

medical contacts, the nature of daily activities, subjective measures of credibility that are

peculiarly within the judgment of the ALJ, the motivation of and relationship between the

claimant and other witnesses, and the consistency or compatibility of nonmedical

testimony with objective medical evidence.” Id. (internal citations and quotations

omitted). Consideration of these factors ensures that the ALJ’s credibility findings are

“closely and affirmatively linked to substantial evidence and not just a conclusion in the

guise of findings.” Id. When the link between the evidence and credibility determination

is missing, the court is left with only the ALJ’s conclusion, and remand is required for the

Commissioner to clarify his findings. Id. at 391-92 (citing Luna, 834 F.2d at 161).

       Here, the ALJ first explained the framework under which he would analyze Mr.

Gonzales’ subjective complaints of his symptoms and limitations:

       In considering the claimant’s symptoms, I must follow a two-step process
       in which it must first be determined whether there is an underlying
       medically determinable physical or mental impairment(s)--i.e., an
       impairment(s) that can be shown by medically acceptable clinical or
       laboratory diagnostic techniques--that could reasonably be expected to
       produce the claimant’s pain or other symptoms.

       Second, once an underlying physical or mental impairment(s) that could
       reasonably be expected to produce the claimant’s pain or other symptoms
       has been shown, I must evaluate the intensity, persistence, and limiting

                                               9
       effects of the claimant’s symptoms to determine the extent to which they
       limit the claimant’s functional limitations. For this purpose, whenever
       statements about the intensity, persistence, or functionally limiting effects
       of pain or other symptoms are not substantiated by objective medical
       evidence, I must consider other evidence in the record to determine if the
       claimant’s symptoms limit the ability to do work-related activities.

(AR 17). Next, the ALJ summarized the evidence that he relied on to conclude that Mr.

Gonzales had satisfied the first step in the “two-step process,” i.e., that his impairments

could reasonably be expected to produce his pain and symptoms. Id. Specifically, the

ALJ recited the following evidentiary support:

       The claimant alleges that he has physical impairments that prevent him
       from performing basic work-related activities (Ex 4E; Hearing Testimony).
       He stated that he could not stand on his leg for a period of time due to his
       knee pain (Ex. 4E). The claimant stated that before his knee problems, he
       used to be very active but now his knee gets stiff and he has sharp pain
       (Ex. 4E).

       He stated that he has a hard time getting out of the tub, washing his hair,
       wiping himself, and putting on his pants and socks (Ex 4E; Hearing
       Testimony). He stated that he lives alone and washes the dishes, does the
       laundry, cooks, and waters the lawn (Ex 4E; Hearing Testimony). He
       stated he goes to church, the movies, his parent’s ranch, and the river (Ex.
       4E). The claimant stated that he takes care of his dog (Ex. 4E). He stated
       that he goes to the store at least once a week by himself (Ex. 4E). The
       claimant stated he can drive but he has problems with the pedals due to
       his knee pain (Ex. 4E). The claimant stated that he could not stand in the
       same position for too long due to his knee pain (Ex. 4E). He stated that his
       pain affects his ability to lift, squat, bend, stand, reach, walk, sit, knee, and
       climb stairs (Ex. 4E). He stated he uses crutches, a cane, and a
       brace/splint (Ex 4E; Hearing Testimony).

       After the ALJ determined that Mr. Gonzales had established a “pain-producing

impairment,” he continued to determine whether his “statements concerning the

intensity, persistence, and limiting effects of these symptoms” supported a conclusion

that his impairments caused disabling pain. (AR 18). At this juncture, the ALJ again

cited extensively from Mr. Gonzales’ hearing testimony and function report, explaining



                                              10
that the statements he made at the hearing were inconsistent with other testimony,

medical records, and his prior behavior. Id. The ALJ then concluded that Mr. Gonzales’

statements about his subjective symptoms were inconsistent with the other evidence

provided. (AR 18).

       In light of the factual analysis of Mr. Gonzales’ symptoms, the Court disagrees

with Mr. Gonzales’ contention that the ALJ “ignored a majority of [his] testimony at the

hearing, and the statements he provided in the function report.” See (Doc. 17 at 8).

Indeed, the entire “step-one” analysis the ALJ conducted included a dozen direct

citations from the hearing transcript and the function report, i.e., “Exhibit 4E.” See (AR

17-18). The ALJ’s recitation of the law, followed by his summary of the facts he relies on

in rendering his conclusion about Mr. Gonzales’ subjective complaints, permits the

Court to follow his reasoning and understand the “specific evidence” he uses to support

his conclusion. See Keyes-Zachary, 695 F.3d at 1167; see also White, 287 F.3d at 909.

       The Court agrees with Mr. Gonzales that the ALJ did not explicitly state “I find

this statement credible” for each assertion made by him at the hearing or in his function

report. However, the ALJ “listed many of [his] specific factual assertions, often following

them by a qualifying statement to indicate where he believed [his] testimony was

contradicted or limited by other evidence in the record.” See Keyes-Zachary, 695 F.3d

at 1169-70. This approach “performed the essential function of a credibility analysis by

indicating to what extent he credited what [he] said when determining the limiting effect

of [his] symptoms.” Id. at 1170 (citing Luna, 834 F.2d at 165-66). Further, “this approach

also supports his ultimate conclusion that [Mr. Gonzales’] statements concerning [his]




                                             11
symptoms’ intensity, persistence, and limiting effects were not fully credible to the extent

that they were inconsistent with his RFC assessment.” Id.

       More specifically, the ALJ directly addressed several of the Luna factors when

making his determination about credibility. Indeed, the ALJ cited evidence regarding:

the levels of medication and their effectiveness, (explaining “[t]he claimant testified that

he was taking Percocet and ibuprofen for his pain. However, he testified that he is

supposed to take Percocet four (4) times a day but he only takes it twice a day and he

does not take it every day, which suggests that his impairments are not as severe as

alleged.”); the extensiveness of the attempts to obtain medical relief and the frequency

of medical contacts, (“[Mr. Gonzales’] also testified that the surgery nor physical therapy

helped; however, he missed two (2) weeks of physical therapy.”); the nature of daily

activities, (“the claimant stated that his right knee pain affected his ability to sit but he

testified that he sat in a car for a seven (7) hour road trip.”); and the consistency or

compatibility of nonmedical testimony with objective medical evidence, (“The claimant

testified that he uses a crutch everyday due to his right knee pain. However, none of his

doctor visits noted that the claimant was seen walking with a crutch.”). (AR 18) (internal

citations omitted). This analysis is sufficient to withstand judicial scrutiny.

       Finally, Mr. Gonzales argues the ALJ’s conclusion that his statements were

inconsistent with the record was “not based on substantial evidence.” (Doc. 17 at 8). Mr.

Gonzales provides contrary evidence to combat each of the ALJ’s “insufficient”

conclusions. Id. For example, Mr. Gonzales contends that while the ALJ used the

evidence that he sat for a seven-hour road trip against his conclusion that he suffered

pain while remaining seated, the ALJ never asked him whether he took breaks or had



                                               12
difficulty during the prolonged period of sitting. Id. In addition, Mr. Gonzales contends

that merely because he does not take his narcotic pain medication as often as

prescribed, the ALJ should not conclude that his impairments are not as severe as he

alleges. (Doc. 17 at 9).

       The Court is sympathetic to Mr. Gonzales’ argument and agrees that other

evidence may support a contrary finding. However, “the possibility of drawing two

inconsistent conclusions from the evidence does not prevent an administrative agency’s

findings from being supported by substantial evidence.” Lax v. Astrue, 489 F.3d 1080,

1084 (10th Cir. 2007) (internal citation omitted). Indeed, the Court cannot “displace the

agency’s choice between two fairly conflicting views, even though the court would

justifiably have made a different choice had the matter been before it de novo.” Id.

(internal citations and brackets omitted).

       In sum, the Court finds the ALJ’s credibility analysis and review of Mr. Gonzales’

subjective complaints satisfied the legal requirements mandated by the Tenth Circuit

Court of Appeals. In addition, the Court finds that while other evidence may support an

adverse conclusion, substantial evidence supports the ALJ’s conclusion and the Court

will therefore not substitute its judgment for the Commissioner’s. As such, the Court

finds the ALJ did not commit reversible error in conducting his analysis of Mr. Gonzales’

subjective complaints and symptoms.

       B. The ALJ’s RFC Analysis

       Next, Mr. Gonzales argues that although the ALJ summarized the pertinent

medical evidence, the evidence ultimately does not support the ALJ’s final RFC

assessment that he can perform light work. (Doc. 17 at 11); (Doc. 22 at 2). Mr.



                                             13
Gonzales argues the ALJ “merely recite[d] the medical evidence and his RFC without

providing a link between the two,” leaving the Court with an “inability to determine

whether the ALJ applied the correct legal standards.” (Doc. 17 at 12). Importantly, Mr.

Gonzales does not challenge the ALJ’s weighing of any of the physicians’ opinions. See

(Doc. 22 at 2); (Doc. 17 at 11-12). Rather, Mr. Gonzales’ argument pertains only to the

ALJ’s “inadequate discussion,” and his failure to provide “sufficient reasoning” in support

of his opinion. (Doc. 22 at 2).

       It is well settled that “[t]he agency’s failure to apply correct legal standards, or

show us it has done so, is [] grounds for reversal.” Hamlin, 365 F.3d at 1214 (citing

Winfrey, 92 F.3d at 1019). Indeed, the reviewing court must be able to ascertain that the

ALJ followed the “appropriate legal principles” in reaching his decision. Williams v.

Bowen, 844 F.2d 748, 750 (10th Cir. 1988). Absent a thorough and understandable

explanation for his decision, the ALJ’s opinion must be reversed and remanded for the

Commissioner to provide further reasoning. Id.

       One such legal standard the ALJ must follow is properly crafting a claimant’s

RFC assessment. Specifically, to survive judicial scrutiny, the RFC assessment must be

“based upon all of the relevant evidence of an individual’s ability to do work-related

activities.” SSR 96-8p. In drafting the RFC, the ALJ “must include a narrative discussion

describing how the evidence supports each conclusion.” Id. Further, after analyzing the

claimant’s symptoms and impairments, the ALJ must also “assess his [] work-related

abilities on a function-by-function basis.” Id. However, the narrative discussion and

function-by-function basis requirements “do[] not require citation to a medical opinion, or

even to medical evidence in the administrative record for each RFC limitation



                                              14
assessed.” Oliva v. Colvin, 2015 WL 5719645, at *10 (D. Colo. Sept. 30, 2015)

(unpublished) (internal citation omitted); see also Powers v. Colvin, 2016 WL 8231145,

at *1 (D.N.M. June 13, 2016) (unpublished); Chapo v. Astrue, 682 F.3d 1285, 1288

(10th Cir. 2012) (“There is no requirement in the regulations for a direct correspondence

between an RFC finding and a specific medical opinion on [a specific] functional

capacity…”).

       Rather, the concern underlying the requirement that the RFC include a function-

by-function assessment and a narrative discussion, “is that, without a function-by-

function analysis, an ALJ ‘may . . . overlook limitations or restrictions that would narrow

the ranges and types of work an individual may be able to do.’” Hendron v. Colvin, 767

F.3d 951, 956 (10th Cir. 2014) (citing SSR 96-8p, 1996 WL 374184 at *4). In light of this

concern, lower courts have found that an ALJ has fulfilled his duty under SSR 96-8p

when his written opinion demonstrates that he considered evidence of the claimant’s

limitations and adequately explained how the evidence in the record supports his RFC

assessment, allowing the court to conduct meaningful judicial review. See Hendron, 767

F.3d at 954; Lopez v. Colvin, 2013 WL 5201009, at *3 (D. Colo. Sept. 16, 2013)

(unpublished) (finding that the ALJ provided an adequate narrative discussion under

SSR 96-8p where the ALJ cited specific medical facts and opinions, and nonmedical

evidence in assessing the RFC); Oliva, 2015 WL 5719645, at *11 (holding that the

ALJ’s narrative discussion of the evidence was sufficient where the ALJ identified

medical evidence and the subjective complaints relied upon in formulating the RFC).

       In his analysis, the ALJ discussed several of the treatment records of Mr.

Gonzales’ physicians. (AR 18-19). In addition, the ALJ discussed the opinion evidence



                                            15
proffered by Dr. Fox and Dr. Weisberg, two non-examining state agency experts. (AR

20). Importantly, the ALJ noted that both Dr. Fox and Dr. Weisberg opined that Mr.

Gonzales could perform “light work with frequent postural maneuvers.” Id. The ALJ

continued, explaining:

       The doctors’ opinion concerning light work is support[ed] by the medical
       evidence record. The claimant had normal stability during an examination
       with Dr. Gossum (Ex. 1F/3). In addition, Dr. Gossum stated that a
       horizontal tear in the meniscus would not result in such a profound
       limitation in the claimant’s range of motion (Ex. 1F/3). Furthermore, the
       claimant’s right knee arthrography revealed that his right knee was
       normal, the joint spaces were within normal limits, and there was no acute
       of focal abnormality. (Ex. 3F/33). However, I find that the claimant can
       only do occasional instead of frequent postural maneuvers for the reason
       mentioned to support the light work opinion of Drs. Fox and Weisberg.

(AR 20). This analysis -- in conjunction with the ALJ’s nearly four-page discussion of Dr.

Lubowitz’ opinion, Mr. Gonzales’ prior medical history and treatment notes, and his

subjective complaints presented at the hearing and in his function report -- is legally

sufficient for the Court to understand why the ALJ assigned Mr. Gonzales the RFC of

light work with occasional postural maneuvers.

       In sum, the Court finds the ALJ’s analysis is “specific and legitimate,” and permits

the Court to meaningfully review his reasoning. See Chapo, 682 F.3d at 1291. Indeed,

the ALJ identified the medical evidence he relied on in making his RFC determination,

explained his credibility findings, and weighed the medical opinions in the record. The

ALJ’s analysis was therefore sufficient to demonstrate how the evidence supports his

RFC assessment pursuant to SSR 96-8p. See Lopez, 2013 WL 5201009, at *3 (finding

the ALJ’s decision adequate under SSR 96-8p where the ALJ cited to specific medical

facts, medical opinions, and nonmedical evidence in determining the RFC, despite the

fact that ALJ did not state specifically what evidence he relied upon in connection with

                                            16
specific limitations); see also Oliva, 2015 WL 5719645, at *11. As such, the Court finds

the ALJ did not err in assessing Mr. Gonzales’ RFC.

          C. Severe Impairment of Obesity

          Finally, Mr. Gonzales argues the ALJ “did not adequately explain how obesity

affected the ability to sustain work activities, or whether the ALJ properly considered the

combined effect of obesity with the knee impairment.” (Doc. 17 at 14). Mr. Gonzales

contends that after finding his obesity to be a severe impairment, the ALJ was required

to discuss how that effected his RFC conclusions and how possible limitations caused

by obesity factored into his decision. Id. In response, the Commissioner contends the

ALJ considered all of the medical evidence in crafting his final RFC assessment,

including the effect of Mr. Gonzales’ obesity on his other severe impairments. (Doc. 21

at 14).

          A claimant’s obesity may be considered a “severe impairment” when, “alone or in

combination with another medically determinable physical or mental impairment(s), it

significantly limits an individual’s physical or mental ability to do basic work activities.”

SSR 02-1p. An ALJ must consider “the combined effects of obesity with other

impairments” which may cause greater limitations than would be found when

considering each of the impairments separately. DeWitt v. Astrue, 381 Fed. Appx. 782,

785 (10th Cir. 2010) (unpublished) (citing SSR 02-1p). If an ALJ finds obesity to be a

severe impairment, he cannot rely on the adoption of limitations suggested by doctors to

demonstrate that he has considered obesity. Id. (citing Rutherford v. Barnhart, 399 F.3d

546, 553 (3d Cir. 2005)). Rather, the ALJ must make explicit findings pertaining to the




                                              17
functional effects of the claimant’s obesity and how those limitations may affect his other

impairments. Id.

         Here, the ALJ found Mr. Gonzales’ obesity to be a severe impairment. (AR 16-

17). He was therefore required to discuss the functional effects of his obesity and the

possible limitations arising therefrom. See DeWitt, 381 Fed. Appx. at 785-86. The ALJ

twice mentioned that he considered Mr. Gonzales’ obesity when drafting his RFC

assessment. See (AR 17) (“because obesity is a medically determinable impairment,

any resulting functional limitations have been considered in the residual functional

capacity assessment”); (AR 19) (“[O]besity is considered a severe impairment, and the

undersigned has considered it in evaluating the claimant’s residual functional

capacity.”). From these statements, however, the Court is unable to ascertain how Mr.

Gonzales’ RFC was impacted by his obesity.

         The ALJ’s blanket statements that he considered Mr. Gonzales’ obesity are

untethered to any evidentiary support suggesting what impact obesity had on his RFC

assessment. Put simply, the Court cannot ascertain the ALJ’s logical reasoning, and

how Mr. Gonzales’ obesity factored into his opinion. Absent a meaningful explanation

regarding Mr. Gonzales’ severe impairment of obesity, the Court cannot adequately

review the ALJ’s opinion. See Hamlin, 365 F.3d at 1214. As such, the Court finds the

ALJ erred in failing to explain how Mr. Gonzales’ severe impairment of obesity impacted

his RFC assessment.

    V.       Conclusion

     For the foregoing reasons, the Court finds the ALJ erred in failing to explain how

Mr. Gonzales’ severe impairment of obesity factored into his final RFC assessment.



                                            18
     IT IS THEREFORE ORDERED that Mr. Gonzales’ Motion to Reverse and Remand

to Agency for Rehearing, with Supporting Memorandum, (Doc. 17), is GRANTED IN

PART and this case is REMANDED for additional proceedings consistent with this

opinion.

     IT IS SO ORDERED.


                                THE HONORABLE CARMEN E. GARZA
                                CHIEF UNITED STATES MAGISTRATE JUDGE




                                        19
